DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ reply to the November 13, 2020 Office Action, filed April 15, 2021, is acknowledged.  Applicants cancel claims 2, 4, and 24.  Claims 26-28 remain withdrawn from consideration, as being directed to a non-elected invention.  Applicants amend claims 1, 3, 7, 14, 17, 19-20, and 22-23.  Claims 1, 3, 5-8, 10-23, and 25 are under examination.
Any rejection of record in the previous office actions not addressed herein is withdrawn.  New grounds of rejection are presented herein that were not necessitated by applicant’s amendment of the claims since the office action mailed November 13, 2020.  Therefore, this action is not final.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
It is noted that the ASCII text file lists the size of the file as 92,938 bytes.

Claim Objections
Claim 7 is objected to because of the following informalities:  
At claim 7, line 4, “TALEN” should be changed to “transcription activator-like effector nuclease (TALEN).”
At claim 7, line 4, “ZFN” should be changed to “zinc finger nuclease (ZFN).”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3,8, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These are new rejections.
At claim 3, lines 2-3, it is not clear how a purification step relying upon a produce of a gene that is deleted can be performed.  If the gene is deleted, how is a product being produced and capable of being purified?
Claim 8 depends from claim 3, and is therefore included in this rejection.
At claim 25, lines 2-3, it is not clear how a purification step relying upon a produce of a gene that is deleted can be performed.  If the gene is deleted, how is a product being produced and capable of being purified?
Claim 25 recites the limitation "said third locus" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Does this refer to a sequence modified by the third electroporation step, or to some other locus?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-8, 10-14, 17-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Berdien et al. (21 Gene Therapy 539-548 (March 27, 2014), and cited in the Information Disclosure Statement filed January 2, 2019) in view of Valton et al. (PCT Patent Application Publication No. WO 2015/075195, published May 28, 2015, and cited in the Information Disclosure Statement filed January 2, 2019) and Zhao et al. (U.S. Patent Application Publication No. 2017/0290858, published October 17, 2017, and claiming priority to PCT Patent Application No. PCT/US2015/055780 and U.S. Provisional Patent Application No. 62/073,651, filed October 15, 2015 and October 31, 2014, respectively, and cited in the Information Disclosure Statement filed June 4, 2021).  This rejection is modified as necessitated by Applicants’ amendments.
Berdien discloses a method of introducing genetic modifications at different loci of primary T-cells comprising the sequential steps of a) subjecting a primary t-cell to a first electroporation step to introduce at least a first sequence-specific reagent (TALENs) into the cell; b) cultivating the primary immune cell thereby enabling the first sequence-specific reagent to modify its genome at a first locus (TCR-alpha); c) subjecting said primary immune cell to a second electroporation step to introduce at least a second sequence-specific reagent (TALENS) into the cell; d) cultivating and expanding said primary immune cell thereby enabling said second sequence-specific reagent to modify its genome at a second locus (TCR-beta) (pages 542-544, pages 547-549 and Figure 5).  Berdien discloses culturing the primary immune cell for 24 hours after electroporation (page 541, column 1). 
 	Regarding claim 3, Berdien discloses a purification step between step b) and c) relying on a product resulting from the expression or the deletion of the gene that is modified at said first locus (Figure 5). 
 	Regarding claims 6 and 7, Berdien discloses wherein said first and/or second sequence specific reagent is a polynucleotide encoding a TALEN (Figure 4).
 	Regarding claims 10-12, Berdien discloses a transduction step between b) and c) with a ientivirai vector encoding the alpha, or beta chain of Flu-specific TCR (page 547 and Figure 5). 
 	Regarding claim 17, Berdien discloses culturing at 32 °C following electroporation (page 547).  
 	Regarding claim 18, Berdien discloses primary T-cells (page 542). 
 	Regarding claim 19, Berdien discloses activating T cells with CD3/CD28 (page 546, column 2, final paragraph). 
i.e., knockout of TCR-alpha and beta) (Figure 5). 
 	Regarding claim 25, Berdien discloses a final step of purification relying on at least one product resulting from the expression or the deletion of one gene that is modified at the TCR-beta locus via enrichment of TCRneg cells (Figure 5).
	Berdien fails to disclose or suggest that steps a) – d) are performed within 72 hours.  Berdien does not disclose or suggest a third electroporation step to introduce a third sequence-specific reagent into the cell.  Berdien fails to disclose or suggest Cas9 as a sequence specific reagent.  Berdien fails to disclose or suggest transduction with a non-integrative viral vector that uses a template for homologous recombination. Berdien does not disclose or suggest a sequence-specific reagent permanently reducing expression of the immune checkpoint PD1.  Berdien does not disclose or suggest a sequence-specific reagent conferring resistance of the primary immune cell against drugs or immune depleting agents.
Valton discloses a method for introducing genetic modifications at different loci, including human deoxycytidine kinase, dCK, gene and T cell receptor alpha constant, and TRAC genes, of a T-cell comprising the steps of subjecting a T-cell to a first electroporation step to introduce TALE-nuclease pairs targeting the dCK sequence and subjecting a T-cell to a second electroporation step to introduce TRAC Tale-nuclease pairs targeting the TRAC sequence (page 12, lines 18-32).  Valton discloses that the TALE-nucleases were electroporated into the T cells (page 41, lines 11-16).  Valton discloses that the double knockout inactivation can be performed sequentially (page 12, line 29).  Valton discloses incubating the T-cells for 24 hours after electroporation (page 41, lines 11-16). 
Regarding claim 5, Valton discloses that immune cells can be further engineered to acquire additional attributes that contribute to specificity and therapeutic efficiency (page 18, lines 13-15).

	Regarding claims 11 and 13-14, Valton discloses integrative and non-integrative lentiviral vectors (page 39, lines 14-25).  Valton discloses exogenous nucleic acids used as a template for homologous recombination of a transgene into the primary immune cell’s genome (paragraph bridging pages 17-18).
 	Regarding claim 12, Valton discloses transduction with an integrative lentiviral vector for the expression of a CAR, which are T cells transduced with CAR 4G7 lentiviral vector (page 47, lines 15-22).
Valton discloses the T-cells are maintained at 30 °C after electroporation for 24 hours (page 41, lines 11-16). 
Regarding claim 18, Valton discloses T-cells (page 41, lines 11-16). 
Regarding claims 21 and 22, Valton teaches reducing a gene encoding the immune checkpoint PD1, which is PDCD1 (page 19, lines 1-33). 
Regarding claim 23, Valton discloses wherein said first or second sequence-specific reagent permanently confers resistance of said primary immune cell against drugs or immune depleting agents by inactivating a gene expressing CD52, which allows conferring immunosuppressive resistance to T cells for immunotherapy by inactivating CD52 and relying on rare-cutting endonuclease (page 20, lines 13-25). 
Regarding claim 25, Valton discloses a final step of purification relying on at least one product resulting from expression or deletion of one gene that is modified at said first and/or second and/or third locus, such as TRAC KO T-cells collected from the double knockout experiment were analyzed and purified by FACS and labeling of T cells with or without anti-TCR (page 44, lines 4-7 and Figures 12A and B).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berdien with the teachings of Valton to introduce the genetic modifications leading to reduced expression PD1 and CD52 because doing so would enable the T-cell to be resistant to drugs and confer immunosuppressive resistance to T-cells with a reasonable expectation of success, thereby improving their therapeutic application.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine the optimal amount of time in which steps a) to d) are to be performed in order to obtain the best possible result in the introduction of genetic modifications in primary immune cells.
Further, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention use electroporation as a means of introducing a third sequence-specific reagent to the cell because each of Berdien Valton, and Zhao disclose electroporation as a delivery means to cells and Berdien discloses provision of additional engineering steps to acquire additional specific attributes and therapeutic efficiency.  In addition, Zhao discloses that additional electroporation steps within 24 hours provides for the highest targeting efficiency.  Thus, one of ordinary skill in the art would have predictable and reasonable expectations of success in adding an additional step of a well-known delivery means in order to provide additional attributes and/or characteristics to a genetically modified cell, as well as providing for significantly higher targeting efficiency, when compared to fewer electroporation steps, or electroporation steps spaced further apart in time.

Further, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Berdien with the teachings of Valton to perform the transduction step with a non-integrative viral vector for integrating the transgene into genome because this would provide for integration of the transgene without integration of viral vector sequences into the genome.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Berdien in view of Valton and Zhao as applied to claims 1, 3, 5-8, 10-14, 17-23, and 25 above, and further in view of Evans et al. (22 Molecular Therapy 348-358 (February 2014)).
 	Berdien, Valton, and Zhao disclose and suggest a method of introducing genetic modification at different loci in a primary immune cell, as discussed above.  
Berdien, Valton, and Zhao fail to disclose or suggest that the first sequence specific reagent is acting on a genome sequence that facilitates the transduction step or the genetic modification via the second sequence specific reagent.
Evans discloses that TRIM5alpha variations influence transduction efficiency with lentiviral vectors in both human and rhesus CD34+ cells in vitro and in vivo (abstract).  Evans 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berdien, Valton, and Zhao with the teachings of Evans because there would be a reasonable expectation of successfully improving the viral transduction efficiency of the primary immune cell in subsequent method steps by modifying and inactivating the TRIM5alpha gene, which is known to facilitate such transduction.

Response to Amendments and Arguments
Regarding the rejections under 35 U.S.C. 103, Applicants’ arguments have been fully considered but are moot because the new grounds of rejection set forth above does not rely on the combination of references applied in the prior rejection of record.
Insofar as Applicants arguments are applicable to the rejection as set forth above, Applicants arguments have been fully considered and are not deemed to be persuasive.
Applicants assert that none of Berdien, Valton, nor Evans discloses or suggest a period of 24 to 48 hours between electroporation steps, or that the steps of the method being performed within 72 hours.
However, Berdien and Valton do disclose incubation of the T-cells after an initial electroporation step, as discussed above.  In addition, newly cited Zhao discloses electroporation of cells up to three times within 24 hours.  Taken together, one of ordinary skill in the molecular biology/cell culture arts, which skill is high, would be able to manipulate the steps of genetically modified primary immune cells using multiple electroporation steps using sequence specific reagents, such as the TALENs discloses by Berdien and Valton, or the CRISPR systems disclosed by Valton and Zhao to modify two or more different loci in the immune cells.  One of ordinary skill in the art having Berdien, Valton, and Zhao in See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
For all these reasons, and those listed above, the combination of Berdien, Valton, and Zhao (with or without Evans) is deemed to render the instant invention obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636